Title: From James Madison to Alexander J. Dallas, 11 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        May 11. 1815
                    
                    In the haste of my last letter to you, I omitted to notice the wish of Genl. Scott, for permission to visit Europe, without a discontinuance of official emoluments. He is certainly entitled to every admissible indulgence, and in this case, the public interests might be promoted, by the military instruction he might acquire on that theatre. His departure will of course be under the controul, and with his own choice, of the bearing of European Events on our military arrangements. Affe. respects
                    
                        
                            James Madison
                        
                    
                